DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eschbach et al. (hereinafter Eschbach1) (US 20170034244 A1).
As to claim 1, Eschbach teaches a computer-implemented method, executed on a computing device, comprising: 
recording video information on the computing device [0074: “In such case, the capturing server 102 captures the web content as a set of images by capturing the web content as a video.”], the video information including a video recording of one or more user interactions with web browser content rendered within a web browser [“0074: “The actions performed in the web browser executing on the capturing server 102 are controlled remotely by the client device 120 during a web browsing session.”]; 
recording execution information associated with the web browser on the computing device during a monitored event; and [0095: “For some embodiments, the capturing server 102 captures web content that includes a webpage and asynchronous data used to generate the webpage. Webpages with asynchronous web applications that use asynchronous JavaScript and XML (AJAX) development techniques, for example, make asynchronous data calls (requests) to the web server 122 in the background that may or may not update how the webpage is displayed.”] [0096: “For additional embodiments, asynchronous data calls for a webpage result from a script being run be the webpage or from the user 132 interacting with the webpage. For example, the user 132 clicks a button within the displayed webpage.”] [The date used to generate a webpage is the execution data.]
temporally synchronizing the video information and the execution information to form temporally-synchronized diagnostic content that is configured to allow a user to monitor a status of the recorded execution information while playing back synchronized recorded video information [0032: “For instance, an algorithm run by a content server may provide diagnostic information to a mechanic who provides response to a series of preprogrammed inquiries.”] [0075: “The captured content can be viewed later by playing it as a video, for example, as an MKV or an MPEG MP4 video. Shown in the video are webpage, the user’s interactions with the webpage, and the results of the interactions.”] [0101: “In a further embodiment, the capture server 102 applies a timestamp to the web content at the time the web content is captured during the active web browsing session between the capturing server 102 and the web server 122.”] [0102: “For an active web browsing session, a timestamp can be used for each individual request for data to populate a webpage…A timestamp can also be used for…action (e.g., clicks, swipes, etc.) that occurs during the active web browsing session.”] [The requested data is synchronized with user’s interactions by applying a timestamp.].
As to claim 3, Eschbach teaches wherein recording video information on the computing device includes: recording a timestamped video portion  [0074: “In such case, the capturing server 102 captures the web content as a set of images by capturing the web content as a video.”] [0101: “In a further embodiment, the capture server 102 applies a timestamp to the web content at the time the web content is captured during the active web browsing session between the capturing server 102 and the web server 122.”].  
As to claim 4, Eschbach teaches wherein the execution information includes network traffic information [0057: “Session traffic, which includes the web content hosted by the web server 122, is directed (i.e., routed) to pass through the capturing server 102.”].
As to claim 5, Eschbach teaches wherein the execution information includes diagnostic information [0032: “For instance, an algorithm run by a content server may provide diagnostic information to a mechanic who provides response to a series of preprogrammed inquiries.”].
As to claim 6, Eschbach teaches the computer-implemented method of claim 1 further comprising: receiving a capture command in response to a monitored event [0093: “In one embodiment, the subscriber 132 instructs the capturing server 102 (e.g., by clicking a capture button) to capture specific webpages or embedded filed the subscriber 132 is viewing on his desktop.”]; and temporally synchronizing the video information and the execution information to form the temporally-synchronized diagnostic content in response to receiving the capture command [0032: “For instance, an algorithm run by a content server may provide diagnostic information to a mechanic who provides response to a series of preprogrammed inquiries.”] [0075: “The captured content can be viewed later by playing it as a video, for example, as an MKV or an MPEG MP4 video. Shown in the video are webpage, the user’s interactions with the webpage, and the results of the interactions.”] [0101: “In a further embodiment, the capture server 102 applies a timestamp to the web content at the time the web content is captured during the active web browsing session between the capturing server 102 and the web server 122.”] [0102: “For an active web browsing session, a timestamp can be used for each individual request for data to populate a webpage…A timestamp can also be used for…action (e.g., clicks, swipes, etc.) that occurs during the active web browsing session.”].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eschbach et al. (hereinafter Eschbach) (US 20170034244 A1) in view of Hajiyev et al. (hereinafter Hajiyev2) (US 20170139802 A1),and further in view of Rothschilds et al. (hereinafter Rothschilds3) (US 20190286543 A1).
As to claim 2, Eschbach does not teach wherein recording video information on the computing device includes: recording a continuous video of user interactions with the web browser content rendered within the web browser, thus defining the video recording; parsing the video recording into a plurality of video segments; and trimming at least one video segment from the plurality of video segments of the video recording based upon, at least in part, a minimum video recording length, thus defining the video information.
Hajiyev teaches recording video information on the computing device that includes recording a continuous video of user interactions with the web browser content rendered within the web browser, thus defining the video recording [0039: “As is conventional, the user 102 views web-based content (e.g., webpages) via a suitable web browser 108.”] [0087: “However, importantly, the second data set 506 provides a quasi-continuous stream of information about the emotional state of a user during interaction with a plurality of webpages.”]; parsing the video recording into a plurality of video segments [0018: “This data can be valuable for segmentation of aggregated results recorded for a plurality of users.”] [0048: “The processing of the collected behavioural data…preferably to include temporal information related to the video playback and the moment or segment that was being played at the client computer during the collection of the computer user behavioural data.”].
Rothschilds teaches trimming at least one video segment from the plurality of video segments of the video recording based upon, at least in part, a minimum video recording length, thus defining the video information [0049: “Video interface 242 may be arranged to capture video images, such as a still photo, a video segment”] [0099: “In some case, each performance metric may have an associated ‘trigger length.’ In the case that only one performance metric caused a trigger event, the component may use the ‘trigger length’ associated with the performance metric.”] [0101: “For example, if the trigger length is ten minutes…and another distributing processing node begins its trigger period at 00:01:47…then the component may trim the collected data so that it includes information for the period beginning at 00:01:47 and ending at 00:11:00.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of segmentation as suggested in Hajiyev and Rothschilds into Eschbach to analyze the video information. One having ordinary skill in the art would have been motivated to make such modification to improve the accuracy by providing more data for diagnostic processing.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eschbach et al. (hereinafter Eschbach) (US 20170034244 A1) in view of Rothschilds et al. (hereinafter Rothschilds) (US 20190286543 A1).
As to claim 7, Eschbach does not teach the computer-implemented method of claim 1 further comprising: providing the temporally-synchronized diagnostic content to a third party for analysis.
Rothschilds teaches providing the temporally-synchronized diagnostic content to a third party for analysis [0022: “The data collection activation script can also be used to obtain permission of the computer user to access relevant hardware and software components, as well as send the data for analysis.”] [0048: “The processing of the collected behavioural data…preferably to include temporal information related to the video playback and the moment or segment that was being played at the client computer during the collection of the computer user behavioural data.”] [0074: “The behavioural data collection application can be stored either locally…or remotely (e.g., on the analysis server or a third party device).”].
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of providing the content to a third party as suggested in Rothschilds into Eschbach to analyze the content. One having ordinary skill in the art would have been motivated to make such modification to allow for deeper analysis of the data.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/           Primary Examiner, Art Unit 2187                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Eschbach was cited in the IDS filed on 05/05/2022.
        2 Hajiyev was cited in the IDS filed on 05/05/2022.
        3 Rothschilds was cited in the IDS filed on 05/05/2022.